Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 was filed after the mailing date of the application on 04/03/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 teaches a shock absorbing trailer coupler system includes a drawbar and a coupler. The drawbar includes a first end, a second end, and first and second spaced apart and opposed outer surfaces. The drawbar defines first and second passageways extending from the first outer surface to the second outer surface. A first annular sleeve disposed within the first passageway extends from proximate the first outer surface to proximate the second outer surface. A second annular sleeve disposed within the second passageway extends from proximate the first outer surface to proximate the second outer surface. A first flexible and resilient annular bushing disposed within the first sleeve has a first end relatively proximate the first outer surface and a second end relatively proximate the second outer surface. A second flexible and resilient annular bushing disposed within the second sleeve has a first end relatively proximate the first outer surface and a second end relatively proximate the second outer surface. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Claim 18 teaches a method of assembling a trailer coupler system including a trailer coupler and a trailer drawbar includes the steps of (a) defining first and second drawbar passageways across a width of the drawbar; (b) securing an annular sleeve in each of the first and second drawbar passageways; (c) positioning a resilient bushing in each of the annular sleeves; (d) defining first and second coupler passageways in the coupler; (e) aligning the first and second coupler passageways with the first and second drawbar passageways; and (f) positioning first and second pins through the aligned first and second coupler passageways and the first and second drawbar passageways. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach trailer coupler systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616